Citation Nr: 1753689	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity (LLE).  

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity (RLE).  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), prior to September 6, 2011.  

4.  Entitlement to basic eligibility to Dependents' Educational Assistance (DEA), prior to September 6, 2011.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in August 2012 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In February 2016, the Board denied entitlement to ratings in excess of 20 percent for peripheral neuropathy of the LLE and the RLE.  The Veteran appealed the case to the United States Court of Appeals for Veteran's Claims (Court).  A memorandum decision was issued in March 2017.  The Board's February 2016 decision was vacated and the claims were remanded to the Board for readjudication consistent with the memorandum decision.  Further details are provided in the remand discussion below.  

During the appeal process, in an October 2016 rating decision, the RO granted the Veteran's claims of entitlement to a TDIU and basic eligibility to DEA, effective September 6, 2011.  That rating decision also denied service connection for a back disorder.  According to the electronic Veterans Appeal Control and Locator System (VACOLS), the Veteran filed a notice of disagreement (NOD) with respect to the denial of service connection for a low back disorder.  As the RO has acknowledged the receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD has not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action on the NOD is pending at the RO, Manlincon is not applicable and the Board will not remand this matter for issuance of a statement of the case.  

Similarly, VACOLS reflects that there are additional claims on appeal that are also pending.  Specifically, the RO has also acknowledged the receipt of NODs and VACOLS indicates that additional action is pending as to the claims of entitlement to an increased rating for diabetes mellitus and for increased ratings for peripheral neuropathy of the upper extremities.  As above, Manlincon is not applicable as to those claims.  

As to the claims for TDIU and DEA benefits for the period prior to September 6, 2011, the RO granted these benefits as of September 6, 2011, in an October 2016 rating decision.  As pointed out by the Veteran's attorney, it is contended that because these benefits, which are part and parcel of the increased rating lower extremity peripheral neuropathy claims, were not granted in full, they remain before the Board.  The Board agrees.

The issues on appeal are REMANDED to the agency of original jurisdiction (AOJ) for additional development.  VA will notify the appellant if further action is required on his part.  


REMAND

As to the claims for increased ratings in excess of 20 percent for the peripheral neuropathy of the LLE and the RLE, the Board denied entitlement to increased ratings in a February 2016 decision.  The Veteran appealed the case to the Court and a memorandum decision was issued in March 2017.  The Court explained that the Board had misstated clinical findings from a VA examination in June 2015, to include that the lower extremity nerves were normal.  Instead, it was pointed out that the examiner found that all of the lower extremity nerves were involved, but that nerve conduction studies would not yield reliable results because of the nature of the condition.  She therefore based her abnormal findings on reported symptoms and not on diagnostic testing.  The Board failed to provide an adequate statement of reasons or bases for its reliance on this exam.  It is the Board's conclusion that updated clinical findings are necessary for a fair adjudication of the claims.  Moreover, the Veteran's representative has argued that higher ratings would result if the peripheral neuropathy was rated pursuant to DC 8520 regarding paralysis of sciatic nerves.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2014); 38 C.F.R. § 3.159(c)(4) (2017).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The claims for TDIU and DEA benefits prior to September 6, 2011, must be held in abeyance as they are inextricably intertwined with the lower extremity peripheral neuropathy increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding private and VA medical records following the procedures set forth in 38 C.F.R. § 3.159(c) (2017).  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected LLE and RLE peripheral neuropathy.  The claims file must be made available to the examiner for review of pertinent documents therein.  The examination report should reflect that such a review was conducted.  

Any indicated tests and studies must be accomplished, to include electromyography and nerve conduction studies, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The relevant Disability Benefits Questionnaire should be used.  

The examiner should describe all symptoms and manifestations attributable to the peripheral neuropathy of the bilateral lower extremities.  The examiner must specifically identify the nerve or nerves involved in each lower extremity and the degree of paralysis, complete or incomplete, and, for any incomplete paralysis, whether any neuropathy or paralysis is mild, moderate, moderately severe, or severe, for each of the lower extremities.  

The examiner should obtain a detailed history from the Veteran of lower extremity peripheral neuropathy symptoms and discuss the previous findings of a diagnosis of restless leg syndrome, as well as VA treatment in November 2011 and February 2012, reflecting limb jerking, possibly secondary to pain from poorly controlled peripheral neuropathy of the bilateral lower extremities.  The examiner should also discuss the June 2015 VA examination findings that clinical testing (electromyography/nerve conduction study) would not provide reliable information and that such testing could not be used for a differential diagnosis.

The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.

3.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, to include entitlement to TDIU and DEA prior to September 6, 2011.  The AOJ should discuss the applicability of Diagnostic Codes 8520 and 8521 to the peripheral neuropathy increased rating claims.  If the claims are not decided to the Veteran's satisfaction, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

